


--------------------------------------------------------------------------------





DEVELOPMENT AGREEMENT


THIS DEVELOPMENT AGREEMENT (this “Agreement”) is made this 4th day of March,
2004 (the “Effective Date”), by and between ST. CHARLES COMMUNITY, LLC, a
Maryland limited liability company (the “Developer”) and U.S. HOME CORPORATION,
a Delaware corporation (the “Builder”).


RECITALS:


A.           The Developer is engaged in the subdivision and development of a
residential planned unit development community located in Charles County,
Maryland and known as St. Charles (“St. Charles”).


B.           A portion of the St. Charles community identified by cross-hatching
on the drawing attached hereto as Exhibit A is being developed by the Developer
as a residential community known as Fairway Village (“Fairway Village”).  The
development plans for Fairway Village contemplate that from and after the
Effective Date, Fairway Village will be developed with an additional
approximately 1,950 residential lots (each, a “Lot” and collectively, the
“Lots”), such Lots to be for the construction of attached and detached single
family homes (and not condominiums or multifamily units) (each, a “Unit” and
collectively, the “Units”).


C.           The Developer and the County Commissioners of Charles County,
Maryland, a body corporate (the “County”) are parties to an Order dated as of
December 13, 1989, as amended on August 15, 1994, as further amended on July 22,
2002 (collectively, the “Order”), pursuant to which the Developer has agreed,
inter alia, to make certain public facility improvements as more fully described
in the Order (the “Public Facility Improvements”) to facilitate the development
of Fairway Village.


D.           The Developer and the County have further agreed, on terms and
conditions more fully set forth in the Order, that the cost of the Public
Facility Improvements will be financed through the issuance by the County of its
general obligation bonds (the “Bond Financing”).


E.           The County has required that the Developer secure its obligations
with respect to the Bond Financing with the posting of one or more letters of
credit (each, an “LOC” and collectively, the “LOC’s”), from time to time with
the County.


F.           To facilitate the development of Fairway Village, the Builder has
agreed to post one or more of the LOC’s required in connection with the Bond
Financing, on the terms and conditions set forth in this Agreement, and in
return therefor, the Builder will have the right to purchase Lots in Fairway
Village on a preferential basis, also on the terms and conditions set forth in
this Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, the Developer and the Builder agree as follows:


1.           Letters of Credit.  The Builder agrees that at any time, and from
time to time, upon not less than thirty (30) days written notice from the
Developer, the Builder will provide one or more LOC’s in form substantially
similar to the form attached hereto as Exhibit B, to secure the obligations of
the Developer to the County pursuant to the Bond Financing.  In no event shall
the aggregate face amount of LOC’s posted by the Builder from time to time be
required to exceed a sum equal to Twenty Million Dollars ($20,000,000.00).  Each
LOC shall be issued by a financial institution acceptable to the County in its
sole discretion, shall be irrevocable for a period of one year, and shall
contain an “evergreen” provision, which provides for automatic renewal of the
LOC unless prior written notice of non-renewal is given by the issuer of the LOC
not less than thirty (30) days prior to the expiration thereof, in which event
the County shall have the right to draw upon the full amount thereof and hold
such proceeds as cash collateral hereunder in lieu thereof, unless a substitute
LOC acceptable to the County is posted by the Builder at least fifteen (15) days
prior to such expiration date.  The Developer agrees that Bank One will be an
acceptable issuer of the LOC.  The Builder shall pay all costs and expenses
associated with providing the LOC’s from time to time, including, without
limitation, all issuance fees, and such LOC’s shall be issued solely on the
credit of the Builder.  The Builder acknowledges that the aggregate face amount
of the LOC’s required to be provided by the Builder may both increase and
decrease from time to time, provided that the maximum amount secured by the
LOC’s at any time shall not exceed $20,000,000.00.



--------------------------------------------------------------------------------


2.           Right to Purchase Lots.  (a)  In consideration of the Builder’s
fulfillment of its obligations pursuant to this Agreement, the Developer grants
to the Builder the right to purchase, on an exclusive basis, all of the Lots as
such Lots are subdivided and developed from time to time.  The purchase of the
Lots by Builder shall be on the terms and conditions set forth in this
Agreement, and otherwise on the terms and conditions of the form purchase and
sale agreement attached hereto as Exhibit C.  The mix of the lots between
townhouse lots, large single family lots and small single family lots shall be
in accordance with the existing approvals for the Fairway Village Project, which
currently include approximately 591 townhouse lots, approximately 752 large
single family detached lots and approximately 599 small single family detached
lots.    At the request of the Builder, the Developer shall make reasonable
efforts to change the Lot mix, so long as the change will not result in a
material delay in any of the subdivision and development efforts for the Fairway
Village Project.  The purchase price for the Lots to be acquired by the Builder
from the Developer shall be equal to thirty percent (30%) of the "selling price"
of the homes Builder intends to construct on the Lots being acquired at any
given Closing.  For purposes of this paragraph, the “selling price” shall mean
the gross sales price of any Lot and the residence and structure constructed or
to be constructed thereon in accordance with the Builder's published retail
prices in effect at the time of the applicable Closing, and shall include the
Lot and any Lot premium charged by the Builder, the structure or structures
built or to be built on the Lot, all of the Builder's standard features for the
model of home in question, and unfinished basement, garage, porch, and all floor
coverings and standard finishes for the model in question, but shall not include
charges for any upgrades or optional features selected by the third party
homebuyer which are not routinely included in or with residences built by the
Builder at the time of the Closing in question, including but not limited to
sunrooms and finished basements.  Additionally, for purposes of this section
"upgrades or optional features" shall only include those items or things which
are traditionally upgrades or optional features for new homes sold in the
Charles County area as of the date of the Closing in question.  Sales
incentives, commissions, closing help and closing costs paid by the Builder
shall not be deducted.   In the event Builder substitutes house types on any Lot
following Closing, then Builder shall so notify Developer, and at the time of
closing from the Builder to the home purchaser, Builder shall pay to Developer,
or Developer shall pay to Builder, as applicable, any difference in price of the
affected lot which results from the substitution of house types.  Builder shall
keep the Developer informed of any price adjustments made from time to time
during the term of this Agreement in the Builder's retail price of the homes to
be constructed on the lots by the Builder.
 
    (b)  The parties anticipate that Developer will develop Lots at the rate of
two hundred (200) Lots per year.  The Builder covenants and agrees to purchase
not less than two hundred (200) Lots per calendar year (pro rated for any
partial calendar year) from the Developer to the extent that the same are
available pursuant to this Agreement.  Developer shall develop the Lots timely
so as to have sufficient Lots available for Builder to purchase one-twelfth of
its required annual number of Lots each month.  If Developer does not maintain
its development pace to allow Builder to purchase one-twelfth of its required
annual number of Lots each month, then Builder’s annual purchase requirement
shall be reduced by the shortfall in available Lots.  If at any time Builder
fails to purchase any Lots made available to the Builder pursuant to this
Agreement, the Developer shall be free to sell such Lots to any other party and
on any other terms, in the Developer’s sole discretion, and such Lots shall
count against the number of Lots which the Builder is entitled to purchase on a
preferential basis pursuant to this Agreement or call the Builder in default of
the Agreement and exercise the remedies as set forth in Section 4.


(c)           The Builder acknowledges that the Developer cannot guarantee that
a certain number of Lots will be offered to the Builder pursuant to this
Agreement, and that the Developer cannot guarantee the timing when Lots will be
made available or the exact mix of types of Lots.  The Builder further
acknowledges that the Lots will be subject to the lien, operation and effect of
all covenants, conditions and restrictions, and reservations of easements, which
exist from time to time for the portions of St. Charles community and Fairway
Village in which such Lots are located.


(d)           The Builder shall have the right to assign its right to purchase
the Lots which it is entitled to purchase hereunder to third parties reasonably
acceptable to the Developer, provided, however, such ultimate purchasers shall
purchase the Lots on the terms and conditions of and subject to this Agreement,
and such assignment shall in no way relieve the Builder of any of its duties or
obligations pursuant to this Agreement.  Developer agrees that Washington Homes,
Ryan Homes, Pulte and Centex are all acceptable third parties to which Builder
may assign its right to purchase Lots hereunder.  In addition, the Builder shall
have the right to assign its right to purchase any or all of the Lots which it
is entitled to purchase hereunder to any affiliate of Builder, however, upon
such assignment such Lots shall remain subject to the restrictions on transfers
set forth in this Agreement.  For purposes of this Agreement, an “affiliate” of
Builder shall mean any other person or entity who directly or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with Builder.  As used in this paragraph, the term “control” (including
the terms “controlling”, “controlled by”, or “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such party, whether through
ownership of voting securities or otherwise.



--------------------------------------------------------------------------------


3.           Security for Developer’s Obligations.  (a)   The parties
acknowledge and agree that from time to time all or part of the property which
constitutes Fairway Village may be subject to one or more land loans or
development loans, which loans will be secured by a first priority lien against
all or such parts of Fairway Village (collectively, the “Senior Liens”).  To
secure the obligation of the Developer to reimburse the Builder for any
Developer’s Reimbursement Obligation (as defined below), the Developer will
grant to the Builder a recorded subordinate lien on the Lots owned by the
Developer from time to time (the “Junior Lien”), which Junior Lien shall also
encumber any portion of Fairway Village owned by the Developer from time to time
which the Developer's development plans indicate as being intended to be, but
which have not yet been, developed into Lots.  The Junior Lien shall at all
times be junior and subordinate to the Senior Liens, as the same may be amended,
extended, modified, replaced or refinanced from time to time; provided, however,
that in no event shall the amount of the Senior Liens to which Builder’s Junior
Lien is subordinate exceed a sum equal to Ten Thousand Dollars ($10,000.00)
times the number of single-family detached and single-family attached Lots owned
by Developer, which amount shall be increased on an annual basis by a percentage
amount equal to the increase, if any, in the Consumer Price Index (Urban Wage
Earners and Clerical Workers for All Items – U.S. City Average) for the
preceding year.  The Builder covenants and agrees from time to time to provide
written evidence of such subordination in form and substance reasonably
satisfactory to the Developer and any lenders extending loans to the Developer
secured in whole or in part by liens on all or parts of Fairway
Village.  Developer agrees to use its best efforts to obtain an intercreditor
agreement between the holder of any Senior Liens which affect the Lots as of the
date hereof and Builder, and to obtain such an agreement from any person or
entity who acquires a Senior Lien subsequent to the date hereof, substantially
in the form attached hereto as Exhibit D.  Developer’s procurement of such an
agreement from the holder of any Senior Liens (whether of record now or in the
future) shall be a condition precedent to Builder’s obligations hereunder.


(b)           As the Developer sells each Lot in Fairway Village, the Builder
shall release such lot from the Junior Lien provided that, in each instance, the
Developer shall take Ten Thousand Two Hundred Fifty Six Dollars ($10,256.00) of
the proceeds of the purchase price for such Lot and escrow the same with an
escrow agent mutually acceptable to Developer and the Builder, for the sole
purpose of paying Developer’s obligations with respect to the Bond Financing as
and when the same come due.  At the time the last section of Lots in Fairway
Village is platted, the partial release escrow amount for the Lots in such
section shall be adjusted as necessary so that, once all of the Lots have been
sold, sufficient funds are contained in the said escrow account to pay off the
Bond Financing in full and permit Builder to obtain the full and complete
release of its LOC’s.  As the escrowed proceeds are used to pay the Developer’s
obligations with respect to the Bond Financing (which shall occur on a not less
frequently than annual basis), the Builder shall be entitled to reduce its LOC’s
on a pro rata basis.  Developer agrees to procure from the applicable
governmental authorities, in form and content reasonably acceptable to Builder,
written confirmation that such authorities will permit Builder to reduce its
LOC’s as set forth above.


(c)           Provided that the Builder is not in default under Section 2 of
this Agreement and a draw is made by the County on one or more LOC’s posted by
the Builder pursuant to this Agreement (a “Draw”), the Developer shall reimburse
the Builder for the amount of such Draw, together with interest at the rate of
ten percent (10%) per annum on all amounts of such LOC’s drawn and outstanding
from time to time, prorated on a daily basis from the date of the Draw to the
date on which such reimbursement is made, within thirty (30) days of written
notice from the Builder of the occurrence of such Draw (such reimbursement
obligation, including all principal and interest accrued thereon, hereinafter
being referred to collectively as “Developer’s Reimbursement Obligation”).


(d)           From and after any time when the Developer fails to timely satisfy
a Developer’s Reimbursement Obligation, the Builder shall have the following
remedies:


(i)           if (A) the value of all remaining Lots owned by the Developer is
reasonably estimated to exceed (B) the sum of the obligations of the Developer
with respect to the loans secured by the Senior Liens, the Junior Lien and all
other junior liens securing other builders, the Builder shall not have the right
to foreclose on the Junior Lien, but the Builder shall be entitled to apply the
amount of such unpaid Developer’s Reimbursement Obligation on a pro rata basis
based on the number of lots remaining to be made available to the Builder
pursuant to this Agreement until such Developer’s Reimbursement Obligation has
been paid in full; and


(ii)           if (A) the value of all remaining Lots owned by the Developer is
not reasonably estimated to exceed (B) the sum of the obligations of the
Developer with respect to the loans secured by the Senior Liens, the Junior Lien
and all other junior liens securing other builders, then the Builder may elect
either (X) the remedy set forth in Section 3(d)(i) above, or (Y) the Builder may
convert the amount due to a five-year fully-amortizing recourse term loan at an
interest rate of ten percent (10%) per annum, which requires Developer to make
monthly payments of principal and interest to Builder.  In the event Builder
elects option (Y) as described above, and Developer thereafter defaults in its
obligations under such recourse term loan, Builder may foreclose on the Junior
Lien pursuant to the provisions of applicable law.


For so long as any delinquent Developer’s Reimbursement Obligation remains
unpaid, Developer shall place no new Senior Liens against Fairway Village, nor
shall the maximum amount secured by any then-existing Senior Liens be increased,
without the prior written consent of the Builder.



--------------------------------------------------------------------------------


4.           Security For Builder’s Obligations.  The Builder acknowledges that
the posting of the LOC’s as and when required hereunder is a vital component of
the Developer’s ability to develop the infrastructure required for Fairway
Village pursuant to the Bond Financing, and that the Developer will be
significantly harmed if the Builder fails to comply with such obligation.  The
Builder further acknowledges that this Agreement and the rights granted to the
Builder hereunder are of significant and material benefit to the
Builder.  Accordingly, the Builder covenants and agrees that, if the Builder
breaches this Agreement, and such breach is not cured within twenty (20) days
following written notice thereof from the Developer, then in addition to any
other rights and remedies to which the Developer may be entitled at law or in
equity, all LOC’s posted by the Builder pursuant to this Agreement shall be
immediately forfeited in favor of the Developer, and the Builder shall have no
further rights to purchase Lots on the terms of this Agreement; provided,
however, that upon any such default, Developer shall use its good faith
commercially reasonable efforts to attempt to obtain an agreement by any
subsequent purchaser of the Lots which were to be purchased by Builder pursuant
to this Agreement to post its own LOC’s in substitution for Builder’s LOC’s, and
upon the posting of substitute LOC’s by such subsequent purchaser of such Lots,
all LOC’s posted by the Builder (or, if said LOC’s had previously been drawn
upon and converted into cash, then the cash derived from said LOC’s) shall be
returned to the Builder.


5.           Title to Lots.  The Developer hereby represents and warrants to the
Builder that the status of title to the Lots is as set forth on Developer’s
title policy, a copy of which is attached to this Agreement as Exhibit E and
incorporated herein by reference, and that the Lots are not subject to any
exceptions to title other than those identified in Schedule B-2 of the said
policy.  Following the date of this Agreement, Developer shall not, without the
prior written consent of Builder, which consent shall not unreasonably be
withheld, conditioned or delayed, create any new encumbrances on or exceptions
to title to the Lots which will survive closing on the sale of such Lots to
Builder, other than (i) covenants, conditions, easements and restrictions
ordinarily recorded in the development of residential housing developments, and
typical and customary utility agreements and subdivision agreements, provided
such covenants, conditions, easements restrictions and agreements shall not
prevent or materially affect Purchaser’s ability to construct, market and sell
Purchaser’s standard single family homes thereon; (ii) ad valorem taxes and
assessments not then due and payable; (iii) zoning regulations of the County or
city in which the lots lie; (iv) sewer and water facility charges; and (v) the
Declaration of Easements, Covenants, Conditions and Restrictions recorded for
Fairway Village and Sheffield Neighborhoods and Fairway Village Architectural
Covenants.


6.           Notices. All notices and other communications hereunder shall be in
writing and shall be delivered personally against receipt or shall be sent by
registered mail, certified mail, or Express Mail service, postage prepaid and
return receipt requested, or by a nationally-recognized overnight delivery
service, addressed to the parties as follows:


To the Builder:                      U.S. Home
Corporation                                                                
10230 New Hampshire Avenue
Suite 300
Silver Spring, MD  20903
Attn:  Philip F. Barber,
                                                        Division President
Fax No.: (301) 408-0443


With a copy to:                    U.S. Home Corporation
Legal Department
10707 Clay Road
Houston, Texas 77041
Fax No.: (713) 877-2471


And to:                                  David J. Bomgardner
Walsh, Colucci, Stackhouse,
Emrich & Lubeley, P.C.
13663 Office Place, Suite 201
Woodbridge, VA  22192
Fax No.: (703) 690-2412


To the Developer:                Mr. Edwin L. Kelly
President
American Community Properties Trust
222 Smallwood Village Center
St. Charles, Maryland 20602


With a copy to:                    Stephen H. Scott, Esq.
                                          Chapman, Bowling & Scott, P.A.
                                          112 La Grange Ave
                                                        PO Box 610
                                                        La Plata, Maryland 20646

--------------------------------------------------------------------------------


7.           Counterparts. This Agreement may be executed in a number of
identical counterparts.  If so executed, each of such counterparts shall,
collectively, constitute one agreement; but in making proof of this agreement,
it shall not be necessary to produce or account for more than one such
counterpart.


8.           Non-Business Days. If the date for delivery of a notice or
performance of some obligation of the County or the Developer falls on a
Saturday, Sunday or legal holiday in the State of Maryland, then the date for
such notice or performance shall be postponed until the next business day.


9.           Governing Law.  This Agreement, and the validity, construction,
interpretation and enforcement thereof, shall be governed by the laws of the
State of Maryland.


10.         Condition Precedent.  Builder acknowledges that it has obtained the
written approval of this transaction from the Corporate Investment Committee of
Lennar Corporation, and has thus satisfied a condition precedent to its
obligations under this Agreement.
 
    11.             Cross Default.  For purposes of this Agreement, a default
under this agreement by either party shall also constitute a default by that
party under the Purchase Agreement, and a default under the Purchase Agreement
by Developer shall also constitute a default under this agreement by Developer;
however, a default under the Purchase Agreement by Builder shall not constitute
a default under this Agreement by Builder.


 
WITNESS the signatures of the parties set forth below:


THE BUILDER:


U.S. HOME CORPORATION




By: /s/ Philip F. Barber
Name: Philip F. Barber
Title: Division President



THE DEVELOPER:


ST. CHARLES COMMUNITY, LLC


By: /s/ Edwin L. Kelly
Edwin L. Kelly, Chariman of the Management
Committee



